 Case 3:20-cr-30077-NJR Document 34 Filed 10/09/20 Page 1 of 3 Page ID #110




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                    )
                                             )
                              Plaintiff,     )
                                             )
               vs.                           ) CRIMINAL NO. 20CR30077-NJR
                                             )
LASHAWN L. WILKS,                            )
                                             )
                              Defendant.     )

                                    MOTION TO DISMISS

       The United States of America, by Steven D. Weinhoeft, United States Attorney for the

Southern District of Illinois, and Jennifer Hudson, Assistant United States Attorney, move this

Court to Dismiss the Indictment filed in the above captioned case pursuant to Federal Rule of

Criminal Procedure 48. In support of this Motion, the United States offers the following

information.

       1. On June 24, 2020, the defendant was indicted in the above captioned case for one

           count of Possession of a Firearm by a Prohibited Person. Doc. 15.

       2. The proscribed conduct that served as the basis of the allegation occurred on June 4,

           2020 in Marion County, within the Southern District of Illinois. Id. p. 1.

       3. On August 20, 2020, defendant filed a motion to continue his trial setting. Doc. 30.

       4. On August 21, 2020, this Court granted the defendant’s request, tolling speedy trial,

           and rescheduled the defendant’s trial for October 27, 2020. Doc. 31 (docket entry

           only).




                                                1
 Case 3:20-cr-30077-NJR Document 34 Filed 10/09/20 Page 2 of 3 Page ID #111




       5. Thereafter, on September 23, 2020 in a Second Superseding Indictment 1, defendant

           was indicted based upon proscribed conduct arising from a drug conspiracy. United

           States v. Hunt, et al, 19CR40085, Doc. 318. Defendant’s conduct is captured in

           counts 1, 11-14, and 15. Id.

       6. Included within the Second Superseding Indictment is defendant’s proscribed conduct

           that occurred on June 4, 2020 in Marion County, within the Southern District of

           Illinois and the related forfeiture allegation. Id. at p. 11. (Count 14).

       7. On October 5, 2020, defendant appeared before the Honorable Magistrate Judge

           Daley for his initial appearance and arraignment for the five drug-related offenses and

           the firearm offense also indicted in this case. United States v. Hunt, et al,

           19CR40085, Doc. 359. A jury trial has been scheduled. Id.

       8. Because defendant cannot held responsible, twice, for the same charges, the United

           States moves to dismiss the single count of Possession of a Firearm by a Prohibited

           Person and related forfeiture allegation in the above captioned case.

       WHEREFORE, the United States of America respectfully requests this Indictment be

dismissed in favor of the same allegations as set forth in United States v. Hunt, et al,

19CR40085, Doc. 318.

                                                       Respectfully submitted,


                                                       STEVEN D. WEINHOEFT
                                                       United States Attorney




       1. Counsel for the defendant communicated in writing that defendant was aware
          additional charges were contemplated.


                                                  2
Case 3:20-cr-30077-NJR Document 34 Filed 10/09/20 Page 3 of 3 Page ID #112




                                        s/ Jennifer Hudson
                                        JENNIFER HUDSON
                                        Assistant United States Attorney
                                        Nine Executive Drive
                                        Fairview Heights, IL 62208
                                        Phone: (618) 628-3700




                                    3
